                          Case 1:21-mj-06187-MPK
2-6   5HYLVHG86'&0$           Document 1-2 Filed 03/05/21 Page 1 of 2
Criminal Case Cover Sheet                                                            U.S. District Court - District of Massachusetts

Place of Offense:                        Category No.       II                      Investigating Agency       FBI

City      Boston                                 Related Case Information:

County       Suffolk                              6XSHUVHGLQJ,QG,QI                           &DVH1R   21-mj-
                                                  6DPH'HIHQGDQW                              1HZ'HIHQGDQW X
                                                  0DJLVWUDWH-XGJH&DVH1XPEHU
                                                  6HDUFK:DUUDQW&DVH1XPEHU
                                                  55IURP'LVWULFWRI

Defendant Information:

'HIHQGDQW1DPH         Omari Peterson                                         -XYHQLOH                G <HV G
                                                                                                              ✔ 1R

                                                                                                                   ✔
                       ,VWKLVSHUVRQDQDWWRUQH\DQGRUDPHPEHURIDQ\VWDWHIHGHUDOEDUG<HVG1R
$OLDV1DPH
$GGUHVV                 &LW\ 6WDWH Boston, MA
                      1982
%LUWKGDWH <URQO\ BBBBB661          3921
                                  ODVW BBBBBBBB     M
                                                   6H[BBBBB            5DFHBBBBBBBBBBB                       USA
                                                                                                  1DWLRQDOLW\BBBBBBBBBBBBBBBBBBBB

Defense Counsel if known:                                                           $GGUHVV

Bar Number

U.S. Attorney Information:

AUSA         John T. Dawley, Jr.                                     %DU1XPEHULIDSSOLFDEOH

Interpreter:            G <HV       ✔ 1R
                                    G                     /LVWODQJXDJHDQGRUGLDOHFW

Victims:                G<HVG1R
                              ✔     ,I\HVDUHWKHUHPXOWLSOHFULPHYLFWLPVXQGHU86& G            G <HV      ✔ 1R
                                                                                                                          

Matter to be SEALED:                G <HV        G✔    1R

           ✔
          G:DUUDQW5HTXHVWHG                    G5HJXODU3URFHVV                        ✔
                                                                                              G,Q&XVWRG\

Location Status:

Arrest Date                 03/05/2021

✔ $OUHDG\LQ)HGHUDO&XVWRG\DVRI
G                                                     03/05/2021                      LQ                                      
G $OUHDG\LQ6WDWH&XVWRG\DW                                     G6HUYLQJ6HQWHQFH       G$ZDLWLQJ7ULDO
G 2Q3UHWULDO5HOHDVH 2UGHUHGE\                                                  RQ

Charging Document:                  ✔
                                    G&RPSODLQW               G,QIRUPDWLRQ                  G,QGLFWPHQW
                                                                                                                  1
Total # of Counts:                  G3HWW\                  G0LVGHPHDQRU                  ✔
                                                                                                   G)HORQ\

                                         &RQWLQXHRQ3DJHIRU(QWU\RI86&&LWDWLRQV

✔
G         I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
          accurately set forth above.

'DWH     03/05/2021                      6LJQDWXUHRI$86$        /s/ John Dawley
                         Case 1:21-mj-06187-MPK Document 1-2 Filed 03/05/21 Page 2 of 2
-6   5HYLVHG86'&0$ 3DJHRIRU5HYHUVH


District Court Case Number 7REHILOOHGLQE\GHSXW\FOHUN                                21-mj-

Name of Defendant                 Omari Peterson

                                                                        U.S.C. Citations
                 Index Key/Code                                        Description of Offense Charged                    Count Numbers
                                                        Possession with intent to distribute, and distribution of,
6HW     21 U.S.C. § 841                               cocaine base and cocaine.                                    1


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW


6HW

ADDITIONAL INFORMATION:




86$0$&5,0&ULPLQDO&DVH&RYHU6KHHWSGI
